Miller, Oh. J.
This appeal was perfected May 13, 1874, and on the 9th day of September, 1874, appellants filed a transcript with the clerk, but have failed to file any abstract or argument, or serve the same on counsel for appellee. At the October term, 1875, at Dubuque, appellee appeared and filed an abstract and argument, and the cause was then submitted thereon. .
*50The facts of the case, as shown by the abstract, are as follows: The land in controversy was purchased by Servetus Tufts from the United States, July 30, 1855. On the 18th clay of May, 1858, Tufts sold and conveyed the land to John Lemp and Luke Sells, and the deed was recorded June 2,1858. On the 11th day of August, 1868, Lemp and Sells sold and conveyed the land to the plaintiff, and the deed was duly recorded August 21, 1868. These facts constitute plaintiff’s title, and the only alleged defect therein is in the recording of the deed from Servetus Tufts to Lemp and Sells. In the index it was placed in the grantor column under the letter “L,” as “Lufts,” instead of “Tufts.” In recording, however, the name was correctly written, and the deed was correctly indexed in the grantee column under the letter “ L,” to Lemp and Sells.
From the time of the purchase in 1858, by Lemp and Sells, down to 1868, they regularly paid the taxes on the land. After the purchase by plaintiff he paid all taxes, except for the year 1871. In February, 1872, plaintiff applied at the county treasurer’s office to pay said taxes, and was then informed that they had been paid by the defendants. This is the first knowledge plaintiff had that the defendants made any claim to the land.
i. vendor agency”dsub-chaser*puI On the 11th day of September, 1871, John A. Bowman procured a quit claim for the land in controversy to be made to William Dunton, by the heirs of Servetus Tufts, who had died intestate in 1860. At the time of this conveyance, Bowman had knowledge of the pi’ior conveyances and of plaintiff’s title to the land. On the 27th day of October, 1871, Dunton quit-claimed the land to the defendant Allen, and the defendant Weed purchased the land from Allen through Bowman, his agent, since the commencement of this suit, and subject thereto.
None of these defendants can be regarded as bona fide purchasers for value. Dunton, through his agent Bowman, who made the purchase from Tufts’ heirs, had full knowledge of the plaintiff’s title; he took a quit claim deed to the land, and is not protected thereby as a bona fide purchaser. Watson v. *51Phelps, 40 Iowa, 482. The defendant Allen also holds under a quit claim deed, and Weed purchased pendente lite.
Whether the mistake in the indexing of the deed of Tufts to Lemp and Sells was such a defect as that it failed to afford constructive notice of that conveyance, we do not determine.
The decree of the District Court will stand
Affirmed.